DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on July 23rd, 2021, claims 1 and 9 have been amended. Claims 8 and 16 have been cancelled. Claims 17-20 are newly added. Claims 1, 2, 5-7, 9, 10, 13-15, and 17-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, 10, 13, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nave (US 2011/0151955 A1) in view of Kira et al. (US 2010/0292011 A1). 
Regarding claims 1 and 9, Nave discloses a game server comprising:
a communication interface (see par. [0036], Server(s) 108 is a processing system that is capable of communicating with mobile communication devices 102A-102N); and
a processor (see par. [0033], An example of a processing system is a system that includes at least one processor that is capable of manipulating data in accordance with a set of instructions) configured to:
receive, through the communication interface, a note at a specific location selected by a user on a game screen while a user is playing a game with a gaming device displaying a screen comprising the game screen (see par. [0108], Players may leave virtual markers, notes, voice messages, recordings, and/or virtual items on the map for other players to pick up),
match the note with the specific location, and store the note to a storage medium (see par. [0108], Players may leave virtual markers, notes, voice messages, recordings, and/or virtual items on the map for other players to pick up; also see par. [0045], For instance, attributes that are associated with the players may be stored on (or otherwise accessible to) the server); 
when the specific location is displayed on the game screen of the gaming device, output the note at the specific location through the gaming device (see par. [0108], may be triggered when those players come within a designated proximity); and
wherein the processor is further configured to mark the specific location on the game screen displayed on the gaming device and display the specific location along with the game 
However, Nave does not explicitly disclose an in-game map overlaying the game screen and distinguished from the game screen.
Kira teaches a game program including an in-game map overlaying the game screen and distinguished from the game screen (see fig. 10 and par. [0119], In this example, the play image 130 a is displayed over the entire screen, and the mini-map image 132 is displayed so as to be overlapped with the play image 130 a at the lower right corner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game server of Nave with the in-game map of Kira in order to indicate where the player is within the game space (see Kira, par. [0119]).

Regarding claims 2 and 10, Nave discloses wherein the processor is further configured to match the note with location information on a game screen displayed on the gaming device of the user at the time of receiving the note and store the note to the storage medium (see par. [0108], Players may view a map showing some or all of the locations of the other players in the augmented reality environment. For instance, players may see the locations of their team members. Players may leave virtual markers, notes, voice messages, recordings, and/or virtual items on the map for other players to pick up).

Regarding claims 5 and 13, Nave discloses wherein the processor is further configured to receive, through the communication interface, information on one or more other users to share the note from the user, associate the received information on the one or more other users with the note, and store the note to the storage medium (see par. [0108], Players may leave 

Regarding claims 6 and 14, Nave discloses wherein the processor is further configured to, when the specific location is displayed on gaming devices of the one or more other users, output the note through the gaming devices of the one or more other users (see par. [0108], may be triggered when those players come within a designated proximity; hence when the condition of a player being in close proximity is triggered, the note will be shared).

Regarding claims 17 and 19, Nave discloses wherein the specific location is different from a location of a character of a user on the game screen (see par. [0108], Players may view a map showing some or all of the locations of the other players in the augmented reality environment. For instance, players may see the locations of their team members; hence locations of game elements different from a location of a user character are marked on a game screen). Further, Kira teaches an in-game map overlaying the game screen (see fig. 10, player character C’s specific location denoted by dotted line 132a is different than other points on the mini map).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nave (US 2011/0151955 A1) in view of Kira et al. (US 2010/0292011 A1) and further in view of Hamilton et al. (US 2007/0117634 A1).
Regarding claims 7 and 15, the combination of Nave and Kira discloses the game server as discussed above. However, the combination of Nave and Kira does not explicitly disclose wherein the processor is further configured to receive, through the communication interface, a validity period of the note from the user, associate the note with the received validity period, and store the note to the storage medium.
.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nave (US 2011/0151955 A1) in view of Kira et al. (US 2010/0292011 A1) and further in view of Snoddy et al. (US 2012/0196661 A1).
Regarding claims 18 and 20, the combination of Nave and Kira discloses the game server and method as discussed above. However, the combination of Nave and Kira does not explicitly disclose wherein the processor is further configured to receive, through the communication interface, as the note, a path along which an in-game character of the user moves in the game for a predetermined period of time, and store the path along with one or more actions performed by the in-game character in the course of moving along the path.
Snoddy teaches where the player can receive as the note, a path along which an in-game character of the user moves in the game for a predetermined period of time, and store the path along with one or more actions performed by the in-game character in the course of moving along the path (see par. [0031], The stored data of display 130 may include a hint or even a path 134 to the first clue; also see fig. 3; the path can be considered the walking path as shown on the map, and the one or more actions can be considered the movement or turns the user makes on the path as denoted by the dotted line and arrows in fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the note of Nave and Kira to display a path as taught by Snoddy as this is merely .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9, 10, 13-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/21/2021